Citation Nr: 1741716	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability prior to August 5, 2005 and in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from August 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A March 2011 Board decision granted service connection for a lumbar spine disability with radiculopathy.  The Board decision was implemented by an April 2011 rating decision, which assigned a 10 percent rating for lumbar spine disability prior to August 5, 2005 and a 20 percent rating for a lumbar spine disability from August 2005.  The decision assigned 10 percent rating for right lower extremity radiculopathy from December 2003.  

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to a higher initial rating for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  Prior to August 5, 2005, the Veteran's lumbar spine disability was manifested by painful motion and by functional loss which more nearly approximated forward flexion greater than 30 degrees but not greater than 60 degrees.  

2.  From August 5, 2005, the Veteran's lumbar spine disability has been manifested by forward flexion to 50 degrees and additional functional loss due to pain which approximating forward flexion to 30 degrees or less.  The Veteran does not have unfavorable ankylosis of the thoracolumbar spine.
 

CONCLUSIONS OF LAW

1.  Prior to August 5, 2005, the criteria for a 20 percent disability rating for lumbar spine disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  From August 5, 2005, the criteria for a 40 percent disability rating for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Initial Rating for Lumbar Spine Disability

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The April 2011 rating decision assigned a 10 percent rating from December 2003.  A 20 percent rating was assigned from August 2005.  

At the Board hearing, the Veteran testified that his back pain affects walking.  He stated that he avoids strenuous activities, such as yard work.  The Veteran testified that he is an Administrative Law Judge.  He stated that he is able to continue working due to favorable working conditions, including teleworking from home several days a month and being able to stand during work.  

A private treatment record dated in November 2003 noted complaints of low back pain and sciatica.  No range of motion findings were provided.    

The Veteran had a VA examination in August 2005.  He reported intermittent back pain which occurred daily.  There were no incapacitating episodes of intervertebral disc syndrome in the previous year.  On physical examination, his gait was normal.  There was no tenderness to palpation of the lumbar spine and no spasm.  The Veteran had flexion to 50 degrees with no pain and extension to 30 degrees with no pain.  He had right and left lateral flexion to 30 degrees and left lateral rotation to 60 degrees, with no pain.  The Veteran was diagnosed with degenerative disk disease of L5 and radicular pain of the right thigh.  

Upon VA examination in February 2010, the Veteran reported a history of intense back pain exacerbations in November 2001 and from March to September 2003.  The Veteran complained of pain in the lower lumbar spine, rated as 4-7/10.  He reported radiation to the right posterior leg.  He denied bowel or bladder changes.  He reported that he experienced back pain while performing minimal yard work and household chores.  The Veteran reported that his walking and standing were limited. 

Physical examination revealed an antalgic gait.  Range of motion testing showed forward flexion to 80 degrees with pain at 80 degrees; extension to 20 degrees without pain; right and left lateral rotation to 30 degrees without pain; and right and left lateral flexion to 20 degrees without pain.  The Veteran exhibited further loss of motion due to pain, fatigue, weakness, and lack of endurance on repetitive motion testing.  The examiner did not quantify, in terms of degrees, the range of motion lost due to pain, fatigue, weakness, and lack of endurance.  

The Veteran had a VA examination in November 2012.The Veteran reported daily low back pain, more severe and associated with stiffness in the morning.  He reported numbness and tingling of the lateral aspect of his thigh into his calf.  His pain was increased with strenuous activities such as lifting or yardwork or prolonged fixed positions.  He denied bowel and bladder incontinence or saddle anesthesia.  The Veteran reported that he had been treated by a chiropractor.  

Range of motion testing showed forward flexion to 90 degrees.  The examiner noted objective evidence of pain at 90 degrees or greater.  The Veteran had extension to 30 degrees or greater.  Repetitive motion testing showed forward flexion to 90 degrees or more.  The examiner indicated that the Veteran did not have additional limitation of motion with repetitive motion.  The examiner noted that there was functional loss and/or functional impairment of the spine.  Contributing factors of functional impairment included pain on movement and interference with sitting, standing, and weight-bearing.  There was localized tenderness or pain to palpation of the lumbar spine.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.   The examiner indicated that the Veteran did not have incapacitating episodes of  intervertebral disc syndrome.   The Veteran reported that he did not use assistive devices.  

On review, the Board finds that a 20 percent rating is warranted for low back disability for the initial rating period prior to August 5, 2005.  The evidence during this period does not include range of motion findings.  The evidence showed that there was functional impairment with sitting and standing.  The Board finds that a 20 percent rating is warranted for the initial period prior to August 5, 2005, as the evidence reflects functional impairment that is not adequately contemplated by the 10 percent rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  Accordingly, the next higher rating of 20 percent, but no higher, is granted prior to August 5, 2005.  

The Board finds that the symptomatology associated with the Veteran's service-connected back disability most nearly approximates the criteria for a 40 percent rating from August 5, 2005.  On examination in 2010, the Veteran had forward flexion to 80 degrees.  The examiner noted functional loss due to back pain.  The Veteran credibly testified about functional limitations due to his back pain, including limits on walking and any type of strenuous activity.  The provisions of 38 C.F.R. § 4. 40  and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A 40 percent evaluation is warranted where the forward flexion of the thoracolumbar spine is 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  The evidence during the appeal period reflects forward flexion of 50 degrees at worst.  However, with consideration of the functional effects and functional loss the Veteran experiences due to back pain, the Board finds that the Veteran's flexion approximates forward flexion limited to 30 degrees.  For these reasons, the Board finds that the criteria for a 40 percent rating have been approximated from August 5, 2005. 

The Board finds that the criteria for a rating in excess of 40 percent for lumbosacral strain have not been met for the period specified above.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  No ankylosis is asserted or demonstrated.  A rating in excess of 40 percent is not assignable based upon incapacitating episodes, as the evidence does not show incapacitating episodes of intervertebral disc syndrome having a duration of at least 6 weeks during a 12-month period.   

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 20 percent rating is granted for lumbar spine disability prior to August 5, 2005.

A 40 percent rating is granted for lumbar spine disability from August 5, 2005.  
38 C.F.R. § 

REMAND

The Veteran currently receives a 10 percent rating for right lower extremity radiculopathy, under Diagnostic Code 8520.  Diagnostic Code 8520 provides that a 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is assigned for moderately severe incomplete paralysis.   

At the Board hearing the Veteran testified that his right lower extremity radiculopathy is moderate to moderately severe.  The Veteran's testimony indicates that his disability may have worsened since his last VA examination.  Accordingly, a new examination is warranted to evaluate his right lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of right lower extremity radiculopathy.  The claims file should be provided for the examiner's review in conjunction with the examination.  

a)  Identify the affected nerve(s) and indicate whether there is incomplete or complete paralysis;

b)  If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate or severe.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


